276 S.W.3d 862 (2009)
SHEPHERDS COMPANY, Appellant,
v.
Randall WARD and Division of Employment Security, Respondents.
No. WD 69401.
Missouri Court of Appeals, Western District.
January 13, 2009.
James C. Dowling, Fulton, MO, for appellant.
Randall Ward, Bloomfield, Rachel M. Lewis, Jefferson City, MO, for respondent.
Before DIV II: DANDURAND, P.J., LOWENSTEIN and SMART, JJ.


*863 ORDER

PER CURIAM.
Shepherds Company (Employer) appeals from the decision of the Labor and Industrial Relations Commission (Commission) affirming and adopting the decision of the Appeals Tribunal of the Missouri Division of Employment Security (Division) which found in favor of Randall Ward on his claim for unemployment benefits. On appeal, Employer argues there was not competent and substantial evidence supporting the Commission's finding.
As a published opinion in this case would be without precedential value, a memorandum explaining the court's reasoning has been provided to the parties. Judgment affirmed. Rule 84.16(b).